LAZARD RETIREMENT SERIES, INC. Lazard Retirement Fundamental Long/Short Portfolio Supplement to Prospectus dated April 30, 2014 The following replaces the second sentence in the second paragraph of "Summary Section – Principal Investment Strategies" and "Principal Investment Strategies and Principal Investment Risks - Principal Investment Strategies"in the Prospectus: The Portfolio may invest in companies across the capitalization spectrum and also may invest in initial public offerings ("IPOs"). The following supplements "Summary Section – Principal Investment Risks" and "Principal Investment Strategies and Principal Investment Risks - Principal Investment Strategies" in the Prospectus: IPO Shares Risk.The prices of securities purchased in IPOs can be very volatile.The effect of IPOs on the Portfolio's performance depends on a variety of factors, including the number of IPOs the Portfolio invests in relative to the size of the Portfolio and whether and to what extent a security purchased in an IPO appreciates or depreciates in value.As the Portfolio's asset base increases, IPOs may have a diminished effect on the Portfolio's performance. December 24, 2014
